Citation Nr: 0910806	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  04-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether vacatur of the decisions of the Board of 
Veterans' Appeals (Board) issued on August 9, 2007, and July 
30, 2008, is warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a neck 
injury.  

3.  Entitlement to service connection for residuals of a neck 
injury.  

4.  Whether new and material evidence has been presented to 
reopen a claim for residuals of an injury to the right ring 
finger.  

5.  Entitlement to service connection for residuals of an 
injury to the right ring finger.  

6.  Entitlement to service connection for a low back 
disability.  

7.  Entitlement to service connection for a left chest 
melanoma.  

REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1975 and from June 1978 to June 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and March 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  

The Board remanded the claim concerning service connection 
for a left chest melanoma to the Regional Office (RO) in 
August 2007 for further development.  That development has 
been completed to the extent possible.  

The Veteran testified before the Board at a hearing at the RO 
in July 2006; the undersigned Veterans Law Judge presided.  

In March 2009 the Board received additional evidence that had 
been sent by the Veteran's Congressman in August 2008.  That 
packet of evidence, however, consisting of copies of the 
Veteran's service personnel records, was a duplicate of 
evidence the Congressman had submitted in May 2006, prior to 
the Board's August 2007 decision which is vacated by this 
decision.  Therefore, that evidence is properly considered in 
this decision.  

The issues concerning service connection for residuals of a 
neck injury and of an injury to the right ring finger, and 
concerning service connection for a low back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  On August 9, 2007, and July 30, 2008, the Board issued 
decisions that found that new and material evidence had not 
been presented to reopen a claim for service connection for a 
fracture of the right ring finger and denied service 
connection for a neck injury, a low back disability, and 
melanoma of the left chest.  

2.  Evidence pertinent to the appeal decided in the August 9, 
2007, and July 30, 2008, Board decisions was received at the 
RO prior to those decisions and was associated with the 
Veteran's claims file only after issuance of the August 9, 
2007, and July 30, 2008, decisions.  

3.  A rating decision in October 1990 denied service 
connection for residuals of neck and right ring finger 
injuries; the Veteran was notified of that decision and did 
not file a notice of disagreement within one year of that 
notice.  

4.  Evidence added to the record since October 1990 
concerning residuals of a neck injury was not previously of 
record and raises a reasonable possibility of substantiating 
the claim.  

5.  Evidence added to the record since October 1990 
concerning residuals of a right ring finger injury was not 
previously of record and raises a reasonable possibility of 
substantiating the claim.  


6.  The greater weight of the evidence shows that the 
Veteran's left chest melanoma was not manifest during service 
or within one year after his separation from service, and 
that the melanoma is not due to any other incident of 
service, including sun exposure.  


CONCLUSIONS OF LAW

1.  The criteria have been met for vacating the Board 
decisions issued on August 9, 2007, and July 30, 2008.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008). 

2.  Evidence received since the October 1990 rating decision, 
which denied the Veteran's claim for service connection for 
residuals of a neck injury, is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2008).  

3.  Evidence received since the October 1990 rating decision, 
which denied the Veteran's claim for service connection for 
residuals of an injury to the right ring finger, is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 
(2008).  

4.  The criteria are not met for service connection for a 
left chest melanoma, including presumptive service 
connection.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Vacatur

On August 9, 2007, the Board issued a decision that found 
that new and material evidence had not been presented to 
reopen the Veteran's claim for service connection for 
residuals of an injury to the right ring finger.  In 
addition, the decision reopened a claim for service 
connection for residuals of a neck injury, but denied service 
connection; it also denied service connection for a low back 
disability.  A Board decision on July 30, 2008, denied 
service connection for a left chest melanoma.  

In February 2009, the Board received a packet of evidence 
from the RO that had been received from the Veteran in 
November 2006.  This evidence was pertinent to the appealed 
issues, but was not associated with the Veteran's claims 
folder at the time of the August 2007 and July 2008 Board 
decisions.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  The Board's August 2007 and 
July 2008 decisions were not based on consideration of all 
the available evidence.  In order to assure due process, the 
Board has decided to vacate the August 2007 and July 2008 
decisions.

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).  Each of the above 
issues above is again considered in the decision below.  

II.  Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
malignant tumor becomes manifest to a degree of 10 percent 
within 1 year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Neck and right ring finger injuries

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A rating decision in October 1990 denied service connection 
for residuals of a fracture of the right ring finger and for 
residuals of a neck injury.  The Veteran was notified of that 
decision and did not file a notice of disagreement within one 
year of the mailing of that notice.  

The evidence of record at the time of the October 1990 rating 
decision consisted primarily of the Veteran's available 
service treatment records, which showed only dental 
evaluation and treatment.  

Subsequently, the Veteran has provided the history portion of 
an enlistment examination in February 1978, for his second 
period of service.  That record notes a history of fractures 
of several fingers, including the tip of the fourth finger of 
the right hand; the examiner noted that it was not considered 
disqualifying.  Although the full examination report is not 
of record, this evidence provides at least some support for 
the Veteran's claim that he sustained an injury to his right 
ring finger during service.  

The Veteran has also recently submitted records that include 
a copy of a clinic record during service dated in July 1975 
noting a diagnosis of acute neck strain, cervical x-ray 
reports dated in March 1983 and April 1985 that were 
interpreted as being negative, and private treatment reports 
dated in April and June 1985 noting the Veteran's report of 
neck pain.  A total body bone scan in April 1985 reportedly 
showed increased uptake in the lower cervical spine that most 
likely represented degenerative changes.  A June 1988 report 
stated that the Veteran twisted his neck getting out of bed 
and was experiencing neck pain; neck muscle spasm was noted.  
Further, a VA compensation examination was conducted in 
June 2003 in which the examiner provided an opinion to the 
effect that it was less likely than not that the current neck 
disorder was related to military service.  However, the Board 
observes that the x-ray reports and treatment records from 
1983 and 1985 were not yet of record at the time of the VA 
compensation examination and so were not considered by the 
examiner.  The examiner did not examine the Veteran's right 
ring finger or provide an opinion regarding that claimed 
disorder.  

Nevertheless, all of the additional evidence is new, in that 
it was not of record at the time of the October 1990 rating 
decision.  Moreover, the additional evidence provides some 
information that relates to unestablished facts necessary to 
substantiate the Veteran's claims.  As such, the evidence 
raises a reasonable possibility of substantiating the claims.  
Therefore, the Veteran's claims for service connection for 
residuals of injuries of the neck and right ring fingers are 
reopened.  

However, in light of the additional evidence, further 
development of the evidence is needed prior to final 
appellate consideration of the merits of the Veteran's 
claims.  That development is addressed in the remand section, 
below.  

Melanoma

The Veteran contends that he developed left chest melanoma 
from excessive exposure to the sun while on active duty in 
the Navy both onboard the U.S.S. Saratoga and outside during 
duty when he was on the flight line.  

The Veteran's available service treatment records, including 
the copies submitted by him, do not reveal any left chest 
melanoma complaints or findings, nor do they reflect any 
complaints or treatment for excessive sun exposure or 
sunburn.  

The Veteran has submitted several private treatment records 
that show that he was found to have a malignant melanoma of 
the left anterior chest wall in early 1985.  A pathology 
report dated in January 1985 indicates that the lesion was 
excised at that time.  In a February 1985 clinic report, a 
physician stated that, in light of the pathology report, no 
further excision was needed.  A treatment record dated in 
May 1998 notes that there was a well-healed scar on the 
Veteran's left chest; the report indicates that skin cancer 
screening was negative.  

The June 2003 VA orthopedic compensation examiner also noted 
that there was a well-healed scar in the left upper chest 
wall from a stated excision of a cancerous melanoma in 1983 
[sic] per the veteran's reported history; the examiner 
indicated, however, that no medical reports related to this 
were available at the time of the evaluation.  

The Veteran has also submitted a note from his private 
physician, dated in July 2006, containing a diagnosis of 
malignant melanoma of the left chest wall and stating that 
"sun exposure is a risk factor."  

At his July 2006 Board hearing, the Veteran indicated that he 
was diagnosed with melanoma in the left chest area in 1983.  
The Veteran testified that the doctor told him that the 
cancer takes a while to develop and that it was originally 
caused by overexposure to the sun.  He indicated that, while 
in service, he received treatment for second degree sunburn 
in 1973.  The Veteran reported that he had his shirt off on 
board the ship and the sunburn was treated with a topical 
ointment.  He stated that there were no other times he was 
treated for sunburn during service, but he would work six to 
eight hours a day out in the sun with no protection.  This 
duty lasted about a year for the Veteran, but during his 
other duty periods he was always outside on the flight line, 
exposed to the sun.  He stated that it was a normal 
occurrence that he would remove his shirt in the heat, and 
there was no prohibition against it.  The Veteran also 
testified that his work following service was indoors without 
exposure to the sun.  

The Board remanded this claim to the Regional Office (RO) in 
August 2007 for further development.  Specifically, in his 
February 2000 claim, the Veteran indicated that he had been 
treated for cancer/chemical sensitivity by Drs. C., B., and 
R.H., and he had authorized VA to obtain records from these 
doctors.  VA had never requested these records.  The 
authorizations submitted with the claim in 2000 were not 
valid more than 90 days.  

In August 2007, the RO, via the AMC, sent a letter and VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs for Dr. 
R.H, Dr. B., and Dr. C. since 1983, and any other non-VA 
doctor that had treated the veteran.  The Veteran did not 
return these forms.  The AMC issued a March 2008 supplemental 
statement of the case (SSOC) continuing the denial of service 
connection.  The Veteran responded to the SSOC with a May 
2008 statement that all of the doctors had retired; he 
requested that VA review the copies of treatment records he 
had previously submitted from these doctors.  

The Board acknowledges that the Veteran testified that the 
doctor treating his left chest melanoma in the early 1980s 
told him that his melanoma was caused by overexposure to the 
sun.  However, a layperson's account of what a physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Further, while the Veteran 
claims that his left chest melanoma is due to sun exposure 
during his military service, as a layperson he is not 
competent to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The weight of such 
evidence disfavors service connection.  

It has been held that statements from doctors which are 
inconclusive as to the origin of a disease can not be 
employed as suggestive of a linkage between the current 
disorder and the claimed incident of military service.  
Warren v. Brown, 6 Vet. App. 4, 6 (1993).  In this case, the 
July 2006 private physician's statement is completely 
non-specific and inconclusive.  It states merely that sun 
exposure is a risk factor for melanoma.  The Veteran has 
presented no evidence that sun exposure causes melanoma, and, 
in particular, he has presented no medical evidence that his 
claimed sun exposure during service caused his particular 
melanoma.  In fact, he has submitted a printout from an 
Internet medical publication regarding melanoma that states 
that, "We do not yet know exactly what causes melanoma skin 
cancer."  The publication then lists several risk factors 
for developing the disorder which include sunlight 
(ultraviolet radiation).  That evidence provides no more 
information regarding the Veteran's claimed disorder than the 
private physician's statement.  

Moreover, despite the Veteran's hearing testimony, there is 
no medical evidence regarding treatment for excessive sun 
exposure during service.  Importantly, there is no competent 
medical evidence linking the Veteran's left chest melanoma to 
his military service.  For the Board to conclude that the 
appellant's left chest melanoma had its origin during 
military service in these circumstances would require resort 
to speculation; but the law provides that service connection 
may not be based on resort to speculation or remote 
possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 
30, 33 (1992).  

The Board has also considered whether it may be presumed that 
a malignant tumor - in this case, melanoma - was incurred 
during the Veteran's periods of active service, the second of 
which ended in June 1982.  While the Veteran has testified 
that the tumor was removed in 1983 - which could be within 
one year of the end of his second period of service in June 
1982 - the medical records show that the diagnosis and 
excision were in January 1985, two and a half years after his 
separation from service.  The Board gives more weight to the 
medical records compiled at the time of the treatment than to 
the Veteran's later recollections.  Considering the evidence 
of record, in the absence of medical evidence showing that 
there was, in fact, a malignant tumor present within one year 
of the end of his second period of active military service, 
the Board concludes that it cannot be presumed that it was 
incurred during the Veteran's active military service.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for left chest melanoma must be denied.  
38 U.S.C.A. § 5107.    

III.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify 
regarding the melanoma claim by means of an August 2007 
letter from the AMC to the appellant.  The letter informed 
him of what evidence was required to substantiate his claim, 
and of his and VA's respective duties for obtaining evidence.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in March 2004.  Although 
the appellant has the right to content-complying notice and 
proper subsequent VA process, he has received that notice.  
The error in not providing the required notice prior to the 
adverse decision was cured by the August 2007 letter, and so 
is harmless.  Moreover, the appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices, including at a 
hearing.  Also, in March 2006, the RO notified the Veteran of 
the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity, including at a 
hearing, to participate effectively in the processing of his 
claims and appeal.  

The appellant was not provided notice as to the information 
and evidence necessary to reopen his previously denied claims 
that complied with the particularized notice requirements set 
forth by the Court in Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Nevertheless, in light of the favorable action taken 
herein by reopening the appellant's claims, any error in this 
regard is harmless.  For this reason, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded a VA compensation examination, and 
all available private treatment records have been received.  
No further development action is necessary concerning the 
issue relating to left chest melanoma.  


ORDER

The Board's decisions of August 9, 2007, and July 30, 2008, 
are hereby vacated.  

New and material evidence having been presented, the claim 
for service connection for residuals of a neck injury is 
reopened.  

New and material evidence having been presented, the claim 
for service connection for residuals of an injury to the 
right ring finger is reopened.  

Service connection for a left chest melanoma is denied.  


REMAND

As discussed above, additional relevant evidence has been 
received concerning the Veteran's previously denied claims 
for service connection for residuals of injuries to his neck 
and right ring finger, resulting in the reopening of those 
claims.  Because that evidence reflects evaluation during 
service for a cervical strain and because x-ray reports and 
clinic records dated in 1983 and 1985 show that he now has 
degenerative changes of the lower cervical spine, a medical 
opinion is needed as to the relationship, if any, between the 
current neck disorder and the complaints and findings noted 
during service.  Although a VA compensation examination was 
conducted in June 2003 in which the examiner provided an 
opinion to the effect that it was less likely than not that 
the current neck disorder was related to military service, 
the x-ray reports and treatment records from 1983 and 1985 
were not yet of record at the time of the VA compensation 
examination and so were not considered by the examiner.  

Further, although the available service treatment records do 
not show that the Veteran sustained an injury to his right 
ring finger during service, he has recently submitted the 
history portion of an enlistment examination in February 
1978, for his second period of service.  That record notes a 
history of fractures of several fingers, including the tip of 
the fourth finger of the right hand; the examiner noted that 
it was not considered disqualifying.  Although the full 
examination report is not of record, that evidence provides 
at least some support for the Veteran's claim that he 
sustained an injury to his right ring finger during service.  
In light of that evidence, an examination of his right ring 
finger to obtain a medical opinion is needed as to the 
relationship, if any, between any current residuals of a 
right ringer fracture and the notation of residuals of a 
fracture of the right ringer finger at the time of 
examination prior to the Veteran's enlistment for his second 
period of service.  

The additional evidence submitted by the Veteran also 
includes the report of an x-ray of the dorsal spine in April 
1985, as well as medical records showing complaints of back 
pain since 1985.  He has also provided a statement by his 
wife dated in July 2006 concerning his claimed back injury 
during service.  The Veteran should be scheduled for an 
examination to determine whether he has a current back 
disorder and to obtain an opinion as the likelihood that any 
such disorder had its origins in service.  

In addition, because the Veteran has submitted only copies of 
only a few pages of his service treatment records that had 
been determined to be unavailable, the RO should request the 
originals of all service treatment records that the Veteran 
has in his possession.  

The Board also observes that VA's regulations provide, in 
pertinent part, that 

Notwithstanding any other section in this part, at any 
time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant 
official service department records that existed and had 
not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim, 
notwithstanding paragraph (a) of this section.  Such 
records include, but are not limited to:  

(i)  Service records that are related to a claimed 
in-service event, injury, or disease, regardless of 
whether such records mention the veteran by name, 
as long as the other requirements of paragraph (c) 
of this section are met;  

(ii)  Additional service records forwarded by the 
Department of Defense or the service department to 
VA any time after VA's original request for service 
records.  

38 C.F.R. § 3.156(c)(1) (emphasis added).  

After completing the other requested development, the RO 
should also consider whether the above section is applicable 
or relevant to the Veteran's claims.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide all 
original service department records in 
his possession.  Ask him also to identify 
all health care providers who have 
treated him for a right ring finger 
disorder, for a neck disorder, and for a 
low back disorder.  After obtaining any 
needed signed authorizations, request 
copies of the records of all health 
providers identified by the Veteran that 
are available and that are not already of 
record.  Associate all records so 
obtained with the claims file.  


2.  Schedule the Veteran for an 
orthopedic examination to evaluate his 
right ring finger, his neck, and his low 
back.  The claims file should be reviewed 
by the examiner in conjunction with the 
examination.  The examiner's report 
should set forth all current complaints 
regarding the Veteran's right ringer 
finger, neck, and low back and should 
discuss all pertinent clinical findings 
and diagnoses.  Ask the examiner to 
provide opinions regarding the following 
questions:

a.  Is it at least as likely as not 
(i.e., 50 percent probability or 
greater) that any current right ring 
finger disorder is related to the 
injury described by the Veteran and 
the history noted in the service 
treatment records?  

b.  Is it at least as likely as not 
(i.e., 50 percent probability or 
greater) that any current neck 
disorder is related to the 
complaints and clinical findings 
noted in the service treatment 
records?  

c.  Is it at least as likely as not 
(i.e., 50 percent probability or 
greater) that any current low back 
disorder is related to the 
complaints and clinical findings 
noted in the service treatment 
records?  

All opinions should be supported by 
adequate rationale.  

3.  Then again consider the merits of the 
Veteran's claims for service connection 
for residuals of a neck injury and of an 
injury to the right ring finger, and for 
service connection for a low back 
disorder.  If pertinent original service 
treatment records are not received, the 
RO should specifically consider whether 
the copies of service treatment records 
that were submitted by the Veteran are 
"official service department records," 
as contemplated by 38 C.F.R. 
§ 3.156(c)(1) and, accordingly, whether 
that section is applicable to his claims.  
If the claims are not granted to the 
Veteran's satisfaction, provide him and 
his accredited representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


